Citation Nr: 1630070	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  08-31 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gingivitis/periodontal disease. 

2.  Entitlement to an initial rating in excess of 30 percent for obsessive compulsive disorder (OCD) prior to March 2, 2016, and in excess of 50 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to March 2, 2016.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from June 1990 to July 1994.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from the December 2007 and February 2011 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

By way of procedural background, the December 2007 rating decision granted service connection for obsessive compulsive disorder (OCD) at a 30 percent rating, effective December 11, 2006.  The Veteran appealed the assigned rating and effective date.  In December 2011, the Board found an effective date of July 9, 1994 warranted, but remanded for further medical inquiry the issue regarding the assigned rating.  In February 2014, the Board found an initial rating in excess of 30 percent unwarranted.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2014 Joint Motion by the parties to this matter, the Court remanded the issue to the Board for further consideration and discussion of the evidence of record.

The issues on appeal were previously remanded by the Board in November 2015 for further evidentiary development of requesting outstanding post-service VA treatment records and Social Security Administration disability records and to obtain VA examinations for the Veteran's disabilities.  This was accomplished, and the claims were readjudicated in an March 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In an April 2016 rating decision, the RO granted service connection for fibromyalgia and assigned a 40 percent disability rating effective February 26, 2016.  The RO also granted service connection for migraine headaches and assigned a noncompensable evaluation, effective February 26, 2016.  In May 2016, the Veteran's representative filed a notice of disagreement with the rating and effective date assigned for the fibromyalgia disability, and with the effective date assigned for the migraine headache disability.  The Agency of Original Jurisdiction (AOJ) has acknowledged receipt of the NOD.  See VA May 2016 letter.  As the AOJ has acknowledged receipt of the NOD and additional action is pending at the AOJ, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As such, a remand for these issues is not warranted at this time. 

Regarding the claim for an increased rating for irritable bowel syndrome (IBS), the RO granted service connection for IBS and assigned a 30 percent disability rating in a February 2015 rating decision.  In June 2016, the Veteran submitted a notice of disagreement regarding the rating assigned for IBS.  As the Veteran's notice of disagreement was untimely, as it was not received within a year of the rating decision at issue, he is advised to contact the Agency of Original Jurisdiction (AOJ) to file a claim for an increased rating for IBS if he so desires.


FINDINGS OF FACT

1.  Gingivitis/periodontal disease are not disabilities for VA compensation purposes.

2.  For the rating period from July 9, 1994 to July 23, 2008, the Veteran's OCD disability more nearly approximated occupational and social impairment with reduced reliability and productivity; his ability to establish or maintain effective or favorable relationships with people was considerably impaired by reason of psychoneurotic symptoms and the reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment.


3.  For the rating period beginning July 24, 2008, the Veteran's OCD has been characterized by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, and mood as a result of symptoms of depressed mood, anxiety, panic attacks, chronic sleep impairment, disturbance of motivation and mood, and obsessional rituals which interfered with routine activities.  

4.  For the rating period beginning July 24, 2008, the Veteran's OCD disability has not resulted in total occupational and social impairment. 

5.  Beginning August 5, 2013, the Veteran was precluded, by reason of his service-connected disabilities, from obtaining and maintaining gainful employment.


CONCLUSIONS OF LAW

1.  Neither gingivitis nor periodontal disease is subject to compensation under VA regulations.  38 U.S.C.A. § 1110, 1131, 1712, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. § 3.102, 3.159, 3.303, 3.381, 17.161 (2015).

2.  For the rating period July 9, 1994 to July 23, 2008, the criteria for a disability rating of 50 percent, but no higher, for OCD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9404 (2015).
3.  For the rating period beginning July 24, 2008, the criteria for a disability rating of 70 percent, but no higher, for OCD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9404 (2015).

4.  The criteria for a TDIU for the period from August 5, 2013 to March 1, 2016 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Veteran's OCD claim arises from an appeal of the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

The Veteran was sent letters in February 2007 and January 2010 that provided information as to what evidence was required to substantiate the claims, the division of responsibilities between VA and a claimant in developing an appeal, and what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination, and SSA records.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

The Veteran was also afforded VA examinations in connection with his claims in October 1994, September 2007, June 2009, January 2012, February 2016, and March 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA opinions considered all the pertinent evidence of record, the Veteran's reported in-symptoms, and provided a complete rationale for the opinions stated. 

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.
Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Analysis for Gingivitis

Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of dental treatment under the provisions of 38 C.F.R. Chapter 17; 
38 C.F.R. § 3.381 (2015).  In other words, service connection for VA compensation purposes is not permitted for the above conditions.  As applicable, a determination will be made as to whether a dental condition is due to combat wounds or other service trauma.  38 C.F.R. § 3.381(e) (2015).  The significance of finding that a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c) (2015).

The Veteran contends that he has gingivitis/periodontal disease for which service connection should be granted.  See Veteran's statement dated in December 2009.

The Veteran was afforded a VA dental examination in February 2016.  The examiner reviewed the claims file, to include service treatment records, and provided a diagnosis of periodontal disease.

The Board observes that the Veteran does not allege any dental trauma in service, nor is there any evidence of trauma or injury to the jaw in the service treatment records.  Service dental treatment records show that treatment was limited to conditions affecting only the teeth and gums.  VA's General Counsel has held that dental treatment of teeth, even extractions, during service does not constitute dental trauma.  See VAOPGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010) (holding that "service trauma" means an injury or wound produced by an external force during the service member's performance of military duties and that the intended result of medical treatment is excluded absent military negligence or malpractice).

In this instance, VA and private treatment records reflects that he has diagnoses of gingivitis and periodontal disease.  Periodontal disease is any of a group of pathological conditions that affect the surrounding and supporting tissues of the teeth.  See Simington v. West, 11 Vet.App. 41, 42 (1998).  Gingivitis is a form of periodontal disease.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 768 (30th ed. 2003).

Service connection may be established for treatment purposes under 38 C.F.R. 
§ 17.161 (2015) for conditions that include gum disease and missing teeth. However, applicable regulation clearly prohibits service connection for purposes of compensation where the disability involves periodontal disease.  38 C.F.R. § 3.381. As such, service connection for gingivitis/periodontal disease for compensation purposes are precluded by law.  See 38 C.F.R. § 3.381.  Therefore, there is no legal basis on which the Veteran's claim may be granted.  

As the law and not the evidence is dispositive in this regard, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).  Accordingly, the Board finds that Veteran is not entitled to service connection for gingivitis or periodontal disease for compensation purposes.  See 38 C.F.R. §§ 3.81, 4.150 (Diagnostic Code 9913) (2015).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here the disability has not significantly changed and a uniform evaluation is warranted. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

The rating criteria for mental disorders have changed since the effective date of award of service connection.  Prior to November 7, 1996, obsessive compulsive disorder was rated as a psychoneurotic disorder under 38 C.F.R. § 4.132, DC 9404. 

Under this diagnostic code, a total (100 percent) rating was warranted where the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as family, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; and demonstrable inability to obtain or retain employment. 38 C.F.R. § 4.132, DC 9404 (1996).  A 70 percent rating was warranted for severely impaired ability to establish or maintain effective or favorable relationships with people; psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Id.  A 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people is considerably impaired; by reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  A 30 percent rating was warranted for definite impairment in the ability to establish or maintain effective or favorable relationships with people; the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  Id.  Symptoms that were less than the criteria for a 30 percent rating, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment warranted a 10 percent rating.  Id.  Neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability were noncompensable.  Id.

VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, the Veteran's claim must be considered under both sets of criteria for the entire period on appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); Kuzma v. Principi, 341 F.3d 1327 (2003); See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the General Rating Formula for Mental Disorders, in effect since November 7, 1996, a 30 percent is warranted for OCD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

Rating Analysis for OCD 

As noted above, a December 2007 rating decision granted service connection for OCD and assigned a 30 percent rating effective December 11, 2006.  Thereafter, in December 2011, the Board found an effective date of July 9, 1994 was warranted.  In an April 2015 rating decision, the RO granted a 50 percent rating for the OCD disability effective March 2, 2016.  As such, the Board will consider whether a rating in excess of 30 percent is warranted for the Veteran's OCD for the rating period from July 9, 1994 to March 1, 2016, and whether a rating in excess of 50 percent is warranted beginning March 2, 2016.  

The Veteran was treated in service for obsessive compulsive behavior, depression, memory loss, and nervous trouble.  His May 1994 mental status examination found the Veteran fully alert and oriented, with unremarkable mood and affect, normal behavior and thought content, clear thought process, and good memory. 

VA treatment records from August 1994 note a diagnosis of OCD and a prescription for Prozac.  The Veteran reported that he had not taken Prozac since his separation in May 1994 and he had a recurrence of OCD symptoms.  He was pleasant with a normal affect and no psychotic symptoms.  He reported compulsive activities such as touching things over and over again.  He was not working at the time and worried that his disability would interfere with employment.  In October 1994, it was noted that the Veteran's dosage for Prozac was increased.  

The evidence also includes an October 1994 VA examination which resulted in the conclusion that no psychiatric disease was present.  However, during the evaluation, the Veteran reported that he started repeating things and had some memory loss (like forgetting dates) during service.  Since service separation, the Veteran reported that he was looking for work and had applied at the Post Office.  He reported spending his day around the house watching TV and occasionally looked for a 3rd job.  He also reported mowing the lawn and reading self-improvement books.  Upon mental status examination, the Veteran was noted to be pleasant, cooperative, goal-oriented, and alert.  He responded quickly and expresses himself well.  Affect and mood were normal.  There were no psychosis, delusions, hallucinations or organicity.  Intellect was average and memory was good.  

In VA treatment records from later that month, the Veteran was noted to be doing better, but continued to touch things compulsively.  He was found to be in partial remission of his OCD.

A private clinical assessment dated in October 2005 showed "severe" symptoms of obsessions/compulsions, "moderate" symptoms of depressed mood, low energy, irritability, and generalized anxiety, and "mild" symptoms of appetite disturbance, agitation, and oppositional behavior.  The Veteran stated that he had been written up at work a few times due to lateness, but not recently.  He lived with his girlfriend of seven years and stated that his symptoms had, at times, had a negative impact on their relationship.  He reported fewer friends recently due to social withdraw.  While a veteran's rating on the GAF scale is not dispositive, the Board notes that the Veteran was assigned a GAF score of 60, which indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning. 

Private treatment records dated in February 2006 show a chief complaint of depression.  Upon examination, the Veteran was noted to be depressed with inappropriate affect.  He was diagnosed with acute malaise and fatigue. Additional private treatment records dated from February 2006 to June 2007 continue to show complaints of depression and occasional reports of anxiety, but no recent history of hyperventilation, prolonged insecurities, initial or fragmented sleep disturbances, persistent or frequently recurring anxieties, inappropriate shyness, persistent worrying, sexual dysfunction, or panic attacks.  See e.g., Private treatment record dated December 2006.

In an April 2007 statement, the Veteran reported being unable to concentrate, finish tasks in an acceptable time, or function normally.  He stated that this had caused depression and emotional distress.  He also stated that this disability had greatly diminished his ability to excel at work because it prevented him from performing menial tasks in a proficient and timely manner.

In an April 2007 statement, the Veteran's mother reported noticing how debilitating and restricting his OCD was.  She stated that his obsessive symptoms were time-consuming, which interfered with his normal routine and caused depression, frustration, and exhaustion.

In her April 2007 statement, the Veteran's friend, A.C., reported witnessing the Veteran's "constant struggle with repeating things" that was very disconcerting and painful to watch because he tried to stop and was unable to do so.  She stated that he had been behaving this way for the 11 years that she had known him, but the obsessive behaviors seemed to be increasing over time.

Social Security Administration records include a May 2007 letter from the United States Postal Service (the Veteran's employer at that time).  The correspondence titled "letter of concern-unsatisfactory attendance" indicated that the Veteran was being made aware of his unsatisfactory attendance.  It was noted that the Veteran had established a profile of unscheduled and unreliable attendance.  The Veteran was placed on notice that continued failure to be regular in attendance would result in disciplinary action. 

During a September 2007 VA examination, the Veteran was noted to be single and had one son.  He did report having a girlfriend for 2 1/2 years, but was living alone and had worked at the Post Office for 10 years.  The Veteran indicated that he had obsessive-compulsive disorder symptoms which came in episodes, but also persisted in-between episodes.  He reported a number of compulsive ritualistic behaviors, such as turning lights on and off, touching things in certain patterns, opening and closing doors, and turning the faucet on and off.  He stated that sometimes he felt paralyzed with stress and obsessed about whether or not to do those things.  As he experienced increased stress in his life, these behaviors increased as well.  The Veteran also reported feeling depressed, which was noted to have started about five years ago.  He also reported feeling tired all of the time and had a number of physical aches and pains that seemed to be associated with his depressed mood.  He also reported feeling less motivated at work.  The Veteran indicated that his productivity had declined at work at times because he would compulsively repeat things; however, he denied any actual negative performance reviews, but did have informal discussions with his supervisors about his job performance.  The Veteran also noted that he was withdrawn when depressed.  The examiner indicated that the Veteran worked 40 hours a week and was generally able to complete normal activities of daily living without significant impairment and was able to care for himself.  When at home, the Veteran stated that he watched TV and used the computer.  For leisure, the Veteran stated that he enjoyed reading self-help books and playing video games.

Upon mental status examination, the September 2007 VA examiner indicated that the Veteran was articulate, verbal, and generally cooperative with this examination. 
His thought process was logical, coherent, and relevant.  Affect was blunted and mildly depressed.  The Veteran was also well-oriented to time, place, person, and situation.  His reasoning and judgement were excellent.  The Veteran did report some difficulty with over-focus and attention to his compulsive behaviors and obsessive thinking, which impacted his ability to attend to other issues.  He did not report any significant problems with short-term memory or long-term memory.  In addition to the above mentioned symptoms, the Veteran also indicated that that
his appetite had increased with his depression and he had gained about 70
pounds and often felt worthless.  He had a hard time getting motivated and was lethargic when he depressed.  The Veteran denied any psychotic symptoms, suicidality, or homicidality.  

The September 2007 VA examiner also noted that the Veteran's compulsive ritualistic behaviors got in the way of him performing at full potential.  However, it was also noted that the Veteran had a few close relationships and had a positive relationship with his girlfriend.  While his social network was noted to be somewhat limited, it was generally positive in nature.  The examiner also stated that the Veteran's OCD symptoms and depression had a "mild impact" on his occupational
functioning as the Veteran had been able to maintain employment for over ten
years with the same employer.  A GAF score of 65 was noted, indicative of mild symptoms or some difficulty in social, occupational, or school functioning.

The evidence also includes a July 24, 2008 VA mental health evaluation.  During the evaluation, it was noted that, "recently," the Veteran was "having increased OCD symptoms."  OCD symptoms were noted to consist of washing hands compulsively, turning light switches on and off, opening and closing doors, feeling depressed, loss of interest, low energy, and hopelessness.  The Veteran denied suicidal ideation.  Upon mental status examination, the Veteran's affect was blunted, mood was mellow, and the Veteran was noted to have obsessions and compulsions.  His memory was intact in all modalities.  The Veteran was diagnosed with OCD and major depressive disorder and was assigned a GAF score of 50, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.

In a June 2009 VA treatment record, the Veteran reported symptoms of OCD and depression.  His OCD symptoms were noted to consist of washing hands, turning light switches on and off, and opening and closing doors.  The Veteran also reported feeling depressed with loss of interest, low energy, hopelessness, but not suicidal ideation.  Upon mental status examination, the Veteran was alert, oriented with no psychomotor disturbances.  Speech was normal in rate, rhythm, and volume.  His mood was mildly anxious and affect was constricted.  The Veteran denied any suicidal/homicidal ideation.

In a January 2012 VA examination, the examiner noted that the Veteran had OCD.  It was also noted that the Veteran had a diagnosis of depressive disorder "most likely secondary to obsessive compulsive disorder."  A GAF score of 52 was assigned, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner also noted that the Veteran had compulsions, repetitive behaviors, or mental acts that the Veteran felt driven to perform in response to an obsession.  He also had symptoms of depressed mood, insomnia, fatigue, loss of energy, and feelings of guilt.  During the evaluation, the Veteran also reported that he had irritability and ager with his girlfriend and was unreliable with his son.  For example, he had been late for his son's birthday and did not attend a dinner with his girlfriend's parents because of his OCD behaviors.  He also reported working at the Post Office for 16 works, but indicated that he had been reprimanded for his productivity.  The examiner noted that the Veteran had current symptoms of depressed mood, anxiety, chronic sleep impairment, and obsessional rituals that interfered with routine activities.  In sum, the examiner indicated that the Veteran's service-connected condition had worsened "in recent years," although the Veteran was still able to hold his job of 16 years at the Post Office and maintain a long-term relationship with his girlfriend and son.  It was noted, however, that there were problems with co-workers and supervisors brought on by his OCD and with his girlfriend and son.

The evidence also includes a September 2013 letter from one of the Veteran's treating VA staff physician, Dr. D.J.  In the letter, Dr. D.J. indicated that the Veteran had OCD and depression with continued symptoms of repetitive movements and repetitive thoughts which "inhibits him thinking clearly and objectively."  It was also noted that the Veteran reported that his OCD symptoms were "interfering with his job and inhibits every day routine tasks that makes him late and absent when it incapacitates him."  

During a March 2016 VA examination, the Veteran reported the he had married in January 2016 and had two children.  His wife also had a child from a previous marriage.  The Veteran indicated that he attended church occasionally and talked to his brother one to two times a month, but denied having any friendships.  During the evaluation, the Veteran reported having a "low" mood, but denied symptoms of mania.  He also reported anxiety associated with rituals.  The Veteran reported that his heart raced, he experienced tightening of the chest, and sweating.  These episodes were noted to occur approximately four times a month.  The Veteran also reported numerous ritualistic behaviors such as turning the locks on the door multiple times, turning lights on and off, and turning the car on and off.  The Veteran reported the ritualistic behavior occurred all throughout the day and could take anywhere from 10 to 30 minutes each time.  He also reported that, in 2010, he had thought of "wanting to be free" and reported he last thought of suicide in 2015.  The Veteran reported that he wanted to die to make the rituals go away and "not feel the pits anymore."  He denied attempting suicide or current ideation.  

The March 2016 VA examiner indicated that the Veteran had symptoms of depressed mood, anxiety, panic attacks occurred weekly or less, chronic sleep impairment, disturbance of motivation and mood, and obsessional rituals which interfered with routine activities.  Upon mental status examination, the Veteran's  posture and gait were unremarkable.  He maintained good eye contact.  No psychomotor agitation was observed.  Rate, tone, and prosody of speech were normal.  There was no evidence of delusions or disorganized behavior.  The Veteran denied hallucinations, suicidal, or homicidal ideation or intent.  The Veteran was cooperative.  Mood was stated as "low."  Affect was somewhat depressed and congruent with conversation.  

The examiner then noted that the Veteran was "moderately impaired" in a work environment that contained moving machinery or equipment.  He was noted to be "mildly impaired" in a work environment that required frequent driving.  The Veteran was "moderately impaired" in a work environment that required the ability to sustained concentration and focus as normally found in most jobs.  The Veteran was "moderately impaired" in a work environment that was fast paced, complex, and/or frequently changing, and the Veteran was "moderately to severely impaired" in a work environment that requires a rigid adherence to a set work schedule (i.e.,
scheduled work hours).  In sum, the examiner noted that the Veteran's OCD resulted in occupational and social impairment with reduced reliability and productivity. 

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's OCD disability more nearly approximates a 70 percent rating for the initial rating period beginning July 24, 2008 under the new rating criteria.  The Board finds that the new rating criteria for mental disorders in effect November 7, 1996, is more favorable to the Veteran's claim for this rating period.  Specifically, a 70 percent rating under the old rating criteria requires that psychiatric symptoms be of such severity and persistence that there is "severe" impairment in the ability to obtain or retain employment.  As the Veteran was employed full-time up until August 5, 2013, it does not appear that severe impairment in the ability to obtain or retain employment was shown for the rating period beginning July 24, 2008.  

Instead, the Board finds that the new rating criteria for evaluating mental disorders is more favorable to the Veteran as it encompasses social and occupation "impairment" with deficiencies in areas such as work, school, family relations, judgment, thinking, or mood.  The new rating criteria also provides examples of symptoms that may be considered when evaluating a veteran's mental disorder.  These symptoms, to include "obsessional rituals which interfere with routine activities" are specifically relevant to the Veteran's mental disorder in this case.  Further, the Veteran has specifically maintained that his OCD disability more nearly approximates the 70 percent rating criteria under the new rating criteria.  See May 2015 statement from Veteran's representative.  Accordingly, the Board finds that the new rating criteria is more favorable to the Veteran and will be applied below in evaluating the Veteran's OCD rating for the period beginning July 24, 2008.

Since July 24, 2008, the evidence shows that the Veteran's OCD was manifested by "obsessional rituals which interfere with routine activities" as specifically contemplated under the 70 percent rating criteria.  For example, during the July 24, 2008 VA mental health evaluation, it was specifically noted that "recently," the Veteran was "having increased OCD symptoms."  The Veteran was diagnosed with OCD and major depressive disorder and was assigned a GAF score of 50, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.  Moreover, the evidence includes an April 2015 Vocational Services Evaluation (discussed in more detail in the TDIU section below).  Notably, during the evaluation, the Veteran reported that his disabilities began to affect his employability in 2008.  As such, the Board finds that it was factually ascertainable that the Veteran's OCD disability increased in severity in July 2008.    

In further support of the 70 percent rating for OCD beginning July 24, 2008, is the March 2016 VA examiner's findings which specifically indicated that the Veteran's OCD resulted in obsessional rituals which interfered with routine activities.  Further, during the March 2016 VA examination, the Veteran stated that from 2010 he had thoughts of "wanting to be free" and reported he last thought of suicide in 2015.  Thus, a staged rating is appropriate and the Board finds that, beginning July 24, 2008, a 70 percent rating for OCD is warranted.  

The Board next finds that, for the rating period beginning July 24, 2008, the Veteran's OCD disability has not more nearly approximated total occupational and social impairment.  Although the Veteran was noted to have last worked in August 2013, his occupational impairment had not been solely associated with his OCD.  For example, in an April 2015 vocation evaluation, it was noted that the Veteran was limited in his ability to perform his job due to his lumbar and cervical spine pain, in addition to OCD.  Further, although the Veteran has had some difficulty in his social relationships, he continues to be married and has a relationship with his children.  The Veteran has also reported that he occasionally attends church, plays video games, mows the lawn, and reads books.  Further, the GAF scores for the rating period beginning July 24, 2008 have consisted of references varying from moderate to severe difficulty in social, occupational, or school functioning.  For example, in the July 2008, the examiner noted a GAF score of 50, and in January 2012, a GAF score of 52 was assigned.  As such, the Board finds that the Veteran's OCD has not solely caused total social and occupational impairment.

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the weight of the evidence demonstrates that the Veteran's overall OCD picture is adequately contemplated by the 70 percent rating currently assigned for the rating period beginning July 24, 2008.  The Veteran does suffer from sleep impairment and anxiety, but these are specifically contemplated under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  The Veteran's disturbance of motivation and mood (depression) and is specifically contemplated in the 50 percent rating criteria.  Further, the Veteran's periodic suicidal thoughts and obsessional rituals which interfere with routine activities are contemplated under the assigned 70 percent rating, granted herein.  The Veteran has also stated that he is married and has a relationship with his children.  The evidence further demonstrates that the Veteran was able to remain employed (full-time) for an extensive period of time up until August 2013.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating, but no higher, for OCD is warranted for the rating period beginning July 24, 2008. 

As for the rating period prior to July 24, 2008, the Board finds that the evidence is in equipoise as to whether the Veteran's OCD disability more nearly approximates a 50 percent disability rating under both the old and new rating criteria.  

For the period prior to July 24, 2008, the evidence shows that the Veteran's symptoms have resulted in occupational and social impairment with reduced reliability and productivity as a result of his OCD.  Further, the Veteran's symptoms were of such a degree that the reliability, flexibility, and efficiency levels were reduced as to result in considerable industrial impairment.  For example, the May 2007 letter from the United States Postal Service (the Veteran's employer at that time) indicated that the Veteran was being made aware of his unsatisfactory attendance.  It was noted that the Veteran had established a profile of unscheduled and unreliable attendance.  The Veteran was placed on notice that continued failure to be regular in attendance would result in disciplinary action.  VA treatment records for the rating period prior to July 24, 2008 also show that the Veteran continued to have to touch things compulsively, but he denied symptoms of depression or psychotic symptoms.  See e.g., Augusts and October 1994 VA treatment records.  

Further, the Veteran's GAF scores for the rating period prior to July 24, 2008 indicate mild symptoms or mild impairment of occupational or social function.  In the October 2005 private clinical assessment the Veteran was assigned a GAF score of 60, which indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  In the September 2007 VA examination, the Veteran was assigned a GAF score of 65, also reflecting mild symptoms or some difficulty in social, occupational, or school functioning.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating for OCD is warranted for the rating period prior to July 24, 2008 under both the old and new rating criteria. 

The Board next finds that, for the rating period prior to July 24, 2008, the Veteran's OCD disability has not more nearly approximated a 70 percent rating under both the old and new rating criteria. 

Under the rating criteria for mental disorders in effect prior to November 7, 1996, a higher 70 percent rating for OCD is warranted for a severely impaired ability to establish or maintain effective or favorable relationships with people and psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Under the new criteria, a 70 percent disability rating would require deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130.  The evidence shows that the Veteran remained employed full-time at the Post Office up until August 2013.  He also had a relationship with his girlfriend.  As such, the evidence does not show that the Veteran was severely impaired in his ability to establish or maintain effective relationships or in his ability to obtain or retain employment for the rating period prior to July 24, 2008.  This evidence also does not show deficiencies in most areas.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the rating period prior to July 24, 208, a 50 percent rating, but no higher is warranted.  

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's OCD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's symptoms.  Specifically, the Veteran's OCD symptoms has been manifested by depressed mood, anxiety, panic attacks occurred weekly or less, chronic sleep impairment, disturbance of motivation and mood, and obsessional rituals which interfered with routine activities, which are symptoms contemplated by the rating criteria.  Therefore, the Board finds that the record does not reflect that the Veteran's OCD is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 
In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Entitlement to a TDIU Prior to March 2, 2016

In a March 2016 rating decision, the RO granted entitlement to a TDIU effective March 2, 2016.  The Veteran contends that a TDIU is warranted for the period prior to March 2, 2016.  Pursuant to the Veteran's VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), it was indicated that he last worked full-time on August 5, 2013 as a result of all his service-connected disabilities.  As such, the Board will consider whether a TDIU is warranted for the period from August 5, 2013 to March 1, 2016.

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability.

In accordance with the ratings assigned herein, as of August 5, 2013 (the date the Veteran last worked full-time), the Veteran has been in receipt of a 70 percent disability rating for OCD (granted herein), a 30 percent rating for irritable bowel syndrome, a 10 percent rating for a lumbar spine disability, a 10 percent rating for a cervical spine disability, a 10 percent rating for a skin disability, and a noncompensable rating for a hernia disability.  Thus, upon application of the provisions of 38 C.F.R. § 4.25, the Veteran has total combined ratings that meet the threshold criteria for an award of TDIU under 38 C.F.R. § 4.16(a) (2015) as of September 25, 2007. 

Turning now to the relevant evidence of record, the evidence includes an April 2015 Vocational Services Evaluation from M.B., a vocational expert.  M.B. reviewed the claims file, discussed the medical evidence in detail, and interviewed the Veteran.  During the evaluation, the Veteran reported that his disabilities began to affect his employability in 2008, but completely affected his ability to work in August 2013.  He reported that he was consistently dealing with lumbar and cervical spine pain, which was exacerbated by physical activity.  Also, the Veteran reported that his lack of sleep and increased back pain caused him to stop working.  In conclusion, the vocational expert opined that it was at least as likely as not that the Veteran was totally unable to secure or follow any substantially gainful work as a result of his service-connected disabilities since 2013.

The evidence also includes the March 2016 VA examination report where it was noted that the Veteran was "moderately impaired" in a work environment that contained moving machinery or equipment.  The Veteran was also "mildly impaired" in a work environment that required frequent driving.  The Veteran was "moderately impaired" in a work environment that required the ability to sustained concentration and focus as normally found in most jobs.  The Veteran was "moderately impaired" in a work environment that was fast paced, complex, and/or frequently changing, and the Veteran was "moderately to severely impaired" in a work environment that requires a rigid adherence to a set work schedule (i.e.,
scheduled work hours).  In sum, the examiner noted that the Veteran's OCD resulted in occupational and social impairment with reduced reliability and productivity. 

Upon review of all the evidence of record, lay and medical, the Board finds that entitlement to a TDIU is warranted effective August 5, 2013, the date the Veteran last worked full-time.  Based on the competent evidence, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that his service-connected disabilities (especially OCD and the lumbar and cervical spine disabilities) precluded all types of employment for the rating period from August 5, 2013 to March 1, 2016.  The Veteran is already in receipt of a TDIU beginning March 2, 2016.

ORDER

Service connection for gingivitis is denied. 

For the rating period from July 9, 1994 to July 23, 2008, a 50 percent rating, but no higher, for OCD is granted. 

For the rating period beginning July 24, 2008, a 70 percent rating, but no higher, for OCD is granted. 

Entitlement to a TDIU for the rating period from August 5, 2013 to March 1, 2016 is granted.


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


